Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use of our report dated June 11, 2012, with respect to the balance sheet of Pacific Green Technologies Limited as at March 31, 2012 and the related statements of operations and comprehensive loss, stockholders' equity, and cash flows for the period from April 5, 2011 (inception) to March 31, 2012, included in the filing of the Registration Statement Form S-1, dated January 22, 2013. In addition, we consent to the reference to our firm under the caption "Experts" in the Registration Statement. Vancouver, Canada January 22, 2013 Chartered Accountants ACCOUNTING › CONSULTING › TAX 2300, 1, BOX 49148, VANCOUVER, BC V7X 1J1 1.877.688.8408 P: 604.685.8408 F: 604.685.8594 mnp.ca
